IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0246
                             Filed October 6, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TERRENCE MARTEZ GORDON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Linda M.

Fangman, Judge.



      Terrence Gordon appeals his conviction for failure to appear. AFFIRMED.



      Susan R. Stockdale, West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Katie Krickbaum (until withdrawal)

and Kevin Cmelik, Assistant Attorneys General, for appellee.



      Considered by Mullins, P.J., and May and Ahlers, JJ.
                                           2


MAY, Judge.

       Terrence Gordon appeals his conviction for failure to appear. We affirm.

I. Background

       On June 5, 2018, Gordon pled guilty to five offenses. The same day, the

district court sentenced Gordon to prison.        Consistent with the parties’ plea

agreement, though, the court granted Gordon a “furlough” from custody and

ordered him to report to jail on June 7, 2018, at 4:00 p.m. But Gordon did not

report to jail on June 7 at 4:00 p.m. So the court issued a warrant. Over a year

later, in September 2019, Gordon was finally arrested. The State charged Gordon

with failure to appear. The matter proceeded to a jury trial, and Gordon was

convicted as charged. On appeal, Gordon challenges the jury instructions and the

sufficiency of the evidence.1

II. Standard of Review

       “We review challenges to the sufficiency of the evidence for correction of

errors at law.” State v. Huser, 894 N.W.2d 472, 490 (Iowa 2017). “Our standard

of review for rulings on questions of statutory interpretation is also for correction of

errors at law.” State v. Coleman, 907 N.W.2d 124, 134 (Iowa 2018). “We likewise

review challenges to jury instructions for correction of errors at law.” Id.

III. Discussion

       First, we address Gordon’s challenge to the jury instructions. Gordon takes

issue with the marshalling instruction, which provided:

             1. On June 5, 2018, the [d]efendant was released in
       connection with a charge which constitutes a felony.

1Gordon also raises claims of ineffective assistance of counsel. But we may not
address those claims on direct appeal. See Iowa Code § 814.7 (2019).
                                              3


                 2. On June 7, 2018, [t]he [d]efendant willfully failed to appear
          before the [c]ourt or its designee, the Black Hawk County Sheriff.
                 If the State has proven all of the above elements, the
          defendant is guilty of [f]ailure to [a]ppear. If the State has failed to
          prove any of the above elements, the defendant is not guilty.

Gordon claims this instruction was inconsistent with the failure-to-appear statute,

Iowa Code section 811.2(8). It provides in relevant part:

          Any person who, having been released pursuant to this section,
          willfully fails to appear before any court or magistrate as required
          shall, in addition to the forfeiture of any security given or pledged for
          the person's release, if the person was released in connection with a
          charge which constitutes a felony, or while awaiting sentence or
          pending appeal after conviction of any public offense, be guilty of a
          class “D” felony.

Iowa Code § 811.2(8). Gordon notes that—although the marshalling instruction

permitted the jury to convict Gordon if he failed to appear before “the [c]ourt or its

designee, the Black Hawk County Sheriff”—the statute makes no mention of a

court’s “designee.” Rather, by its plain terms, the statute only prohibits “fail[ure] to

appear before any court or magistrate.”           So, Gordon argues, the instruction

misstated the law.

          But our supreme court has addressed this very issue in State v. Jackson,

488 N.W.2d 701, 704–05 (Iowa 1992) (en banc). There, a majority of the en banc

court concluded “the Black Hawk County Jail, or the sheriff are the proper

designees of the district court and the failure to appear at the jail violate[s] the

court’s     order   and    subject[s]   [a   defendant]   to   criminal   liability   under

section 811.2(8).” Jackson, 488 N.W.2d at 705. Given this controlling precedent,

we must conclude the instruction accurately stated the law. So the district court

did not err in instructing the jury.
                                           4


       Next, we address Gordon’s sufficiency-of-the-evidence claim. He argues

there is insufficient evidence to support his conviction because he never “willfully

fail[ed] to appear before any court or magistrate as required.” See Iowa Code

§ 811.2(8). As discussed, though, Jackson interpreted section 811.2(8) to also

criminalize failure to appear to a sheriff or jail as the court or magistrate’s designee

(as Gordon failed to do). Recognizing this, Gordon asks us to overturn Jackson.

But “[w]e are not at liberty to overturn Iowa Supreme Court precedent.”2 State v.

Hastings, 466 N.W.2d 697, 700 (Iowa Ct. App. 1990). Rather, in all cases, “we

must follow the precedents of our supreme court.” NCJC, Inc. v. WMG, L.C.,

No. 19-0241, 2020 WL 2478670, at *2 (Iowa Ct. App. May 13, 2020), aff’d on

further review, 960 N.W.2d 58 (Iowa 2021). Applying Jackson here, we conclude

there was sufficient evidence to support Gordon’s conviction because he failed to

appear before the court’s designee. So we affirm.

       AFFIRMED.




2 Gordon asked the supreme court to retain this case to determine if Jackson
should be overruled. But the supreme court declined to retain the case and
transferred it to this court.